       Case 3:18-cv-00899-JWD-EWD            Document 72      10/05/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

JEPRECE ROUSSELL,
on behalf of and as tutrix for S.C.R., the minor
child of decedent Kierston Rousell
                                                                CIVIL ACTION NO.
VERSUS
                                                                18-899-JWD-EWD
PBF CONSULTANTS, LLC, ET AL.
                                         OPINION

       After an independent review of the entire record and for the reasons set forth in the

Magistrate Judge's Report and Recommendation dated September 18, 2020 (Doc. 69), to

which objections were filed (Docs.70 and 71);

       IT IS ORDERED that the Motion for Leave to Amend, (Doc. 52) filed by Plaintiff,

Jeprece Roussell, on behalf of and as tutrix for S.C.R., the minor child of decedent Kierston

Roussell, is GRANTED as to the claims against Guy Swinford only.

       IT IS FURTHER ORDERED that this matter is REMANDED to the Nineteenth

Judicial District Court for the Parish of East Baton Rouge.

       IT IS FURTHER ORDERED that the Motion for Leave to File Amended Answer,

(Doc. 51) filed by the PBF Defendants, and the Opposed Motion for Leave to File Amended

Answer, (Doc. 53) filed by Clean Harbors, are TERMINATED AS MOOT.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on October 5, 2020.


                                            S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
